
	
		II
		112th CONGRESS
		1st Session
		S. 2011
		IN THE SENATE OF THE UNITED STATES
		
			December 16, 2011
			Mrs. Gillibrand (for
			 herself, Mr. Schumer,
			 Mr. Franken, Mr. Menendez, Mrs.
			 Boxer, and Mr. Brown of Ohio)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend title 49, United States Code, to provide certain
		  port authorities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Ports Act of
			 2011.
		2.Applicability to
			 port facilitiesSection
			 14501(c) of title 49, United States Code, is amended—
			(1)in paragraph
			 (2)(A)—
				(A)by striking
			 or after cargo,; and
				(B)by inserting
			 before the semicolon the following: , or the authority of a State,
			 political subdivision of a State, or political authority of 2 or more States,
			 to adopt requirements for motor carriers and commercial motor vehicles
			 providing services at port facilities that are reasonably related to the
			 reduction of environmental pollution, traffic congestion, the improvement of
			 highway safety, or the efficient utilization of port facilities, if adoption or
			 enforcement of such requirements does not conflict with any other applicable
			 Federal law or regulation; and
				(2)by adding at the
			 end the following:
				
					(6)Clarification
						(A)Definition of
				port facilitiesFor purposes
				of paragraph (2)(A), the term port facilities means all port
				facilities for coastwise, intercoastal, inland waterways, and Great Lakes
				shipping and overseas shipping, including wharves, piers, sheds, warehouses,
				terminals, yards, docks, control towers, container equipment, maintenance
				buildings, container freight stations, and port equipment, including harbor
				craft, cranes, and straddle carriers.
						(B)Applicability of
				clean air actNothing in paragraph (1) may be construed to limit
				the rights reserved to any State or political subdivision of a State under the
				Clean Air Act (42 U.S.C. 7401 et
				seq.).
						.
			
